DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 6/9/2022 is acknowledged.
Claim(s) 19-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/9/2022.
Applicant's election with traverse of Nail Species I (Figs. 1-2 and 7-8) in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that a search for the threaded central portion, including the triple threaded central portion should not be burdensome.  This is not found persuasive because: 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species requires a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another invention; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Searching for a triple threaded central portion is burdensome, since it requires employing different search queries and/ or different subclasses. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Opening Species 306 (Figs. 3 and 6) in the reply filed on 6/9/2022 is acknowledged.  The traversal is on the ground(s) that a search for all of the shapes of the opening should not be burdensome.  This is not found persuasive because: 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each species requires a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another invention; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Searching for a different shaped opening is burdensome, since it requires employing different search queries and/ or different subclasses.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 15 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/9/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laverty (U.S. Patent 3,861,269, hereinafter “Laverty”). 
Laverty discloses, regarding claim 16, a bone screw (90, see Fig. 9, note that the screw is capable of being inserted into a bone) for a metacarpal or a metatarsal (see Fig. 9, note that the screw would be capable of being inserted into a bone of the metacarpal or metatarsal), comprising: a threaded distal portion (see annotated Fig. 9 below) configured and adapted for insertion into an intramedullary canal of a first bone section of the metacarpal or the metatarsal (see Fig. 9, note that the screw would be capable of being inserted into an intramedullary canal of a bone of the metacarpal or metatarsal); a threaded center portion (see annotated Fig. 9 below) configured and adapted for insertion into the intramedullary canal of a second bone section of the metacarpal or the metatarsal (see Fig. 9, note that the screw would be capable of being inserted into an intramedullary canal of a bone of the metacarpal or metatarsal); and
a threaded proximal portion (see annotated Fig. 9 below) configured and adapted for insertion into the intramedullary canal of a third bone section of the metacarpal or the metatarsal (see Fig. 9, note that the screw would be capable of being inserted into an intramedullary canal of a bone of the metacarpal or metatarsal), wherein each of the threaded distal portion and the threaded proximal portion has a first constant diameter (e.g. diameter of 92, see also lines 39-49 of column 6 “uniform major diameter”) and a first constant pitch (e.g. distance between threads 94), wherein the threaded center portion has a second constant diameter (e.g. diameter of 92, see also lines 39-49 of column 6) and a second constant pitch throughout the threaded center portion (e.g. distance between threads 94 and 95), and wherein the second constant diameter is the same as the first constant diameter (e.g. diameter of 92, see also lines 39-49 of column 6 “uniform major diameter”), and the second constant pitch is smaller than the first constant pitch (see annotated Fig. 9 below, note that thread 95 is between threads 94 and therefore the pitch between thread 95 and 94 is smaller than the pitch between threads 94).

    PNG
    media_image1.png
    310
    453
    media_image1.png
    Greyscale

Regarding claim 17, wherein the first bone section and the third bone section are cancellous bone sections of the metacarpal or the metatarsal (see Fig. 9, note that the proximal and distal screw sections would be capable of being inserted into cancellous bone sections of a bone of the metacarpal or metatarsal).
Regarding claim 18, wherein the second bone section is an isthmus bone section of the metacarpal or the metatarsal (see Fig. 9, note that the center screw section would be capable of being inserted into isthmus bone sections of a bone of the metacarpal or metatarsal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne et al. (U.S. Pub. No. 2017/0196609 A1, hereinafter “Champagne”) in view of Laverty (U.S. Patent 3,861,269, hereinafter “Laverty”). 
Champagne discloses, regarding claim 1, a bone screw (10, see Fig. 2) for intramedullary fixation of hand or foot bones (see Fig. 8), comprising: a threaded distal portion (see annotated Fig. 2 below) including a first thread (14A), the threaded distal portion having a first constant diameter (e.g. major diameter of 14A, see para. [0024]) and a first constant pitch (e.g. distance between threads 14A) throughout the threaded distal portion (see Fig. 2), wherein an open end (30) of the threaded distal portion forms a leading end of the bone screw (see annotated Fig. 2 below); a threaded center portion (see annotated Fig. 2 below) including the first thread (14A), the threaded center portion having a second constant diameter (e.g. major diameter of 14A, see para. [0024]), wherein the second constant diameter is the same as the first constant diameter (see para. [0024] “extend outward from surface 17 of device 10 by the same amount”); and a threaded proximal portion (see annotated Fig. 2 below) including the first thread (10A), the threaded proximal portion having the first constant diameter (e.g. major diameter of threads 10A, see also para. [0024] “extend outward from the surface 17 of device 10 by the same amount”) and the first constant pitch throughout the threaded proximal portion (see para. [0024] “same pitch”), wherein an open end (18) of the threaded proximal portion forms a driving end of the bone screw (see annotated Fig. 2 below), and wherein the first thread has the first constant diameter and the first constant pitch throughout the threaded distal portion, the threaded center portion, and the threaded proximal portion (see para. [0024] note “same pitch” and “extend outward … by same amount”).

    PNG
    media_image2.png
    376
    733
    media_image2.png
    Greyscale

Regarding claim 2, wherein the bone screw is headless (see Fig. 2).
Regarding claim 3, wherein the threaded distal portion, the threaded center portion and the threaded proximal portion are fully threaded (see Fig. 2). 
Regarding claim 6, wherein the threaded center portion of the bone screw includes at least six thread revolutions (see annotated Fig. 10 above, note ten revolutions is at least six).
Regarding claim 7, wherein the threaded center portion of the bone screw includes at least eight thread revolutions (see annotated Fig. 10 above, note ten revolutions is at least eight).
Regarding claim 8, wherein the threaded center portion of the bone screw includes at least ten thread revolutions (see annotated Fig. 10 above, note ten revolutions is at least ten).
Regarding claim 9, wherein each of the threaded distal portion and the threaded proximal portion of the bone screw includes at least three thread revolutions (see annotated Fig. 2 above).
Regarding claim 10, wherein at least part of the threaded distal portion of the bone screw is self-tapping (see paras. [0022]-[0023] “self-tapping”).
Regarding claim 11, wherein the bone screw is configured for intramedullary fixation of metacarpals or metatarsals (see para. [0001] “metacarpal”).
Regarding claim 12, wherein the first constant diameter of the bone screw is sized such that the first constant diameter of the bone screw fits within an intramedullary canal of a hand or foot bone (see para. [0001] “metacarpal”).
Regarding claim 13, wherein the hand or foot bone is either a metacarpal or a metatarsal (see para. [0001] “metacarpal”).
Regarding claim 14, wherein the threaded proximal portion and the threaded distal portion of the bone screw engage cancellous bones of either end of the metacarpal or the metatarsal, and the threaded center portion of the bone screw engages an isthmus, in the center of the metacarpal or the metatarsal (see annotated Fig. 2, note that the threaded proximal portion and distal portion are capable of engaging cancellous bones and the threaded center portion is capable of engaging an isthmus in the metacarpal).
Champagne discloses, regarding claim 16, a bone screw (10, see Fig. 2) for a metacarpal or a metatarsal (see para. [0001] “metacarpal”), comprising: a threaded distal portion (see annotated Fig. 2 above) configured and adapted for insertion into an intramedullary canal of a first bone section of the metacarpal or the metatarsal (see para. [0001] “metacarpal”); a threaded center portion (see annotated Fig. 2 above) configured and adapted for insertion into the intramedullary canal of a second bone section of the metacarpal or the metatarsal (see para. [0001] “metacarpal”); and a threaded proximal portion (see annotated Fig. 2 below) configured and adapted for insertion into the intramedullary canal of a third bone section of the metacarpal or the metatarsal (see para. [0001] “metacarpal”), wherein each of the threaded distal portion and the threaded proximal portion has a first constant diameter (e.g. maximum diameter of threads 10A and 14A) and a first constant pitch (e.g. distance between threads 10A and distance between threads 14A, see para. [0024] “same pitch” and “extend outward… same amount”), wherein the threaded center portion has a second constant diameter (e.g. maximum diameter of 14A), and wherein the second constant diameter is the same as the first constant diameter (see para. [0024] “same pitch” and “extend outward… same amount”).
Regarding claim 17, wherein the first bone section and the third bone section are cancellous bone sections of the metacarpal or the metatarsal (see para. [0001] “metacarpal”).
Regarding claim 18, wherein the second bone section is an isthmus bone section of the metacarpal or the metatarsal (see para. [0001] “metacarpal”).
Champagne fails to disclose, regarding claim 1, wherein the threaded center portion includes a second thread, the threaded center portion having a second constant pitch throughout the threaded center portion, and the second constant pitch is smaller than the first constant pitch; and regarding claim 16, wherein the threaded center portion includes a second constant pitch through the threaded center portion and the second constant pitch is smaller than the first constant pitch; and regarding claim 4, wherein the second constant pitch is one half of the first constant pitch.
Laverty discloses a screw (90, see Fig. 9), in the analogous art of threaded fasteners, wherein the screw includes a first thread (94) over the threaded proximal and distal portions and threaded center portion (see annotated Fig. 9 below), and wherein the screw includes a second thread (95) with a second constant pitch (e.g. distance between 94 and 95) that is smaller than the first pitch (e.g. distance between threads 94), and the second constant pitch is one half of the first constant pitch (see Fig. 9, note that the second thread is provided equally between the first thread e.g. half the pitch) in order to provide additional holding power and retention (see lines 39-49 of column 6). 

    PNG
    media_image1.png
    310
    453
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the center threaded portion in Champagne to include a second thread and a second constant pitch smaller than the first pitch in view of Laverty in order to provide additional holding power and retention within the bone. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Champagne in view of Laverty, as applied to claim 1 above, in view of Vrespa (U.S. Patent 5,259,398, hereinafter “Vrespa”). 
Champagne in view of Laverty discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 5, wherein the second constant pitch is one third of the first constant pitch.
Vrespa discloses a bone screw (see Fig. 1), where the thread having a pitch equal to one third of the effective pitch (see lines 40-60 of column 13) in order to better engage and fix into the bone (see lines 40-60 of column 13). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second pitch in Champagne in view of Laverty in order to be one third of the first pitch in view of Vrespa in order to better engage and fix into the bone. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
The following references disclose bone screws with distinct threaded portions: 

    PNG
    media_image3.png
    295
    471
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773